Citation Nr: 1000883	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for residuals of viral 
hepatitis.

4.  Entitlement to service connection for a hand disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1962 
and from August 1962 to February 1982.  He was born in 1941.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is now in effect for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling; fractured 1st 
metatarsal, right foot, status post crush injury, rated as 10 
percent disabling; and laceration, plantar aspect of the 
right foot, rated as noncompensably disabling.

Issues ## 1, 4 and 5 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  The aggregate evidence, including medical opinion 
evidence, preponderates against a finding that the Veteran 
has sinusitis of service origin.  

2.  Although the Veteran may have had viral hepatitis in 
service, it left no chronic residuals, and the aggregate 
evidence of record preponderates against a finding that he 
now has viral hepatitis or residuals thereof which are of 
service origin.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Residuals of chronic viral hepatitis were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In the aggregate, the Board finds that the VA has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
defect with respect to timing was harmless error, given that 
the claim is denied herein.  See Mayfield, supra.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He has submitted additional 
information, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  But see McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

In addition, the law provides that, where a Veteran had 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Sinus disorder

On various physical examinations commencing at the time of 
his enlistment in 1958, the Veteran said the he had a runny 
nose and thought he had hay fever, but said it had not been 
diagnosed by a physician.  He often specifically denied 
having sinus problems.  He had an upper respiratory infection 
in May 1961 which cleared without residuals.  His service 
treatment records (STRs) records show no sign of sinus 
disorder confirmed by X-rays or other specific testing 
procedures.

The Veteran has stated that since he returned from Vietnam, 
he has had problems swallowing, etc.  

Since service, he has been seen on occasion with runny nose 
or other respiratory complaints, without chronic residuals.  
He was briefly treated for what was described as sinus 
congestion along with cough, headaches, body chills, in 2008.

Upon special VA examination in March 2009, the examiner 
concluded that the Veteran does not now have evidence of a 
chronic sinus disorder, and opined that it is less likely 
than not that that he has sinusitis which is related to his 
service.  The Veteran said he was using Claritin for whatever 
symptoms he now had, but had not been seen for sinus problems 
in years, except for the single 2008 episode.

In assessing the Veteran's sinus claim in this case, the 
Board notes that he asserts that he has experienced sinus 
problems in, and ever since, service.  Although a layman, he 
is entitled to make such an observation.  However, except for 
the very brief mentions in and since service identified 
above, all of which were seemingly based on symptoms rather 
than X-rays or other definitive clinical evaluations, the 
records are devoid of any reference to such an incident or 
residuals thereafter.  And, while he is also entitled to make 
observations as to his symptoms, he is not qualified either 
to render a diagnosis or to provide a nexus opinion.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Collette v. 
Brown, 82 F.3d 389, 392 (1996).  The fact that the Veteran 
had such an incident in service which acutely and briefly 
affected his breathing can certainly be conceded.  However, 
there were no demonstrated chronic residuals thereafter.  The 
absence of complaints, findings, and/or treatment during and 
after service weighs heavily against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And more 
important, there is no objective confirmation or medical 
opinion in the clinical file to support that chronic 
sinusitis disorder is associable on any premise with service.  
The evidence in that regard is not equivocal, and a 
reasonable doubt is not raised to be resolved in his favor.

Viral hepatitis

About a week after his right foot crush injury, the Veteran 
was admitted to the hospital ship USS REPOSE when laboratory 
studies showed a remarkably elevated SGOT, LDH, and alkaline 
phosphatase, felt to be indicative of acute viral hepatitis   
His conjunctiva were icteric.  Arrangements were made for his 
transfer to a stateside hospital, when he was admitted in a 
basically asymptomatic state.  Except for the foot injury, he 
denied infectious exposures.  Because of persistent elevation 
of the SGOT, it was noted that he would have to be monitored 
for recurrence of any symptoms of hepatitis.  

Private treatment records including from the B-M Clinic are 
of record, including alkaline phosphatase (normal readings 
20-125 U/L) and the Veteran's findings of a 162 level in 
December 2001, with all hepatitis antigen testing negative in 
January 2002.

A VA infectious disease examination in April 2003 showed no 
evidence of hepatitis viral infection or other liver disease, 
and the examiner specifically so opined.  

Laboratory testing in 2008 show some alkaline phosphatase 
elevations.

On VA special evaluation in March 2009, laboratory tests 
showed a positive result for only the hepatitis A antibody, 
reflecting prior exposure.  Alkaline phosphatase was 129 
(normal being 32-126), and all other pertinent testing was 
entirely negative.  The examiner specifically opined that it 
is less likely than not that the Veteran has a chronic liver 
disorder caused by his military service.  He noted that 
hepatitis A exposure may cause an acute illness and also 
confers lifelong immunity, but it does not cause chronic 
liver disease.  It was specifically noted that the Veteran's 
alkaline phosphatase elevation was minimal in nature, without 
elevation of other liver enzymes.  He had been asymptomatic 
from a hepatic standpoint and there was no evidence of 
chronic liver disease by history or examination.  It was felt 
that the alkaline phosphatase anomaly was of non-hepatitic 
derivation.  By way of assistance, the examiner cited to a 
number of studies and treatise findings regarding hepatitis 
and liver disability in general.

In this case, the Veteran contends that he had viral 
hepatitis in service and that service connection is therefore 
warranted.  Even if the Board were to accept, for the purpose 
of the present decision, that he did in fact have viral 
hepatitis in service, that alone does not fulfill the 
requirements for service connection.  He must also have had a 
chronic disability since then, and have current residuals, 
neither of which has been shown by the competent evidence of 
record.  It is insufficient to merely have laboratory 
evidence of prior infection, which is the case herein and 
which is entirely anticipated as noted by competent medical 
authority.

In this case, the qualified medical opinions of record have 
been singularly of one mind, namely that the Veteran does not 
now, and has not at any time since service, demonstate a 
chronic hepatitis disability which is in any way associated 
with his service.  The evidence in that regard is not 
equivocal, and a reasonable doubt is not raised to be 
resolved in his favor.


ORDER

Service connection for a sinus disorder is denied.

Service connection for residuals of viral hepatitis is 
denied.


REMAND

Back disorder

On the Veteran's entrance examination in 1958, he denied 
having had back problems, but was noted to have a scar on the 
left  upper lumbar area.

Service treatment records show that in June 1973, the Veteran 
sustained a crush injury to his foot.  He was treated but had 
some persistent symptoms.  When admitted for evaluation in 
August 1973, he was shown to have a great toe fracture and 
small avulsion fracture involving the inferior aspect of the 
os calcis.  During this assessment, X-rays were taken which 
showed a transitional vertebra in the lumbosacral junction, 
with a relatively narrow intervertebral disc space at the 
level between the last vertebral body and the sacrum.  He was 
introduced into a physical therapy program, during which time 
he was said to have been in a motor vehicle accident, as a 
result of which lumbosacral spine X-rays were again ordered.  
The back pain localized without radiation, and, other than 
the prior noted sacralization, the spine series was reported 
as normal.  An orthopedic consultation concluded that he had 
no pain on stress of the spine, and he was placed on Williams 
exercises for his pain.  He was placed on limited duty so as 
to be available for regular care for the overall orthopedic 
complaints.

In October 1974, when he was seen for unrelated throat 
symptoms, he said he had also strained his lower back when 
lifting, similarly to what he had done in the previous motor 
vehicle accident.  Lumbosacral spine series of X-rays were 
said to be normal.  There was slight pelvic tilt with the 
left side up.

In January 1976, he was seen with complaints of neck and low 
back pain on the right side.  The impression was of muscle 
strain.  On physical examination in February 1982, he 
reported a history of recurrent back pain.

Clinical records from immediately after service have been 
unavailable.  A memorandum is of record from January 2009 
indicating that records have not been found for the Veteran's 
care at the former England AFB, Alexandria, LA; and at Bayne-
Jones ACH at Ft. Polk, LA.   

It is not controverted that the Veteran injured his back at 
work in 1989 and again the following year, required surgery 
for the resulting herniation.  Treatment reports are in the 
file from that care and period of time, reflecting both signs 
of herniation and ongoing signs of the previously noted 
transitional vertebra.  

A recent VA examiner has opined that the Veteran's post-
service back problems are most likely the result of his post-
service intercurrent injuries, rather than service.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  The Board notes 
that the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005. See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2009)). The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.

In this case, whatever history is of record,  there was no 
sign of any back problem prior to service, nor evidence of a 
transitional vertebra shown prior to the X-rays taken some 13 
years after entrance into service.  

A transitional vertebra is sometimes treated as being 
comparable to a spina bifida (a congenital cleft of the 
vertebral column with hernial protrusion of the meninges, see 
Godfrey v. Brown, 7 Vet. App. 398, 401 (1995), see also VA 
Physician's Guide for Disability Evaluation Examinations, 
1985, pp. 2-11), or other developmental anomalies, but not 
always, and the Court has not rendered any guidance in that 
line.  

Thus, the finding in service may be something new, and/or may 
well be reflective of in-service aggravation, even if the 
problem pre-existed that finding.  In any event, however, it 
is insufficient to simply conclude that his post-service back 
problems were all due to the 1989 injury, without addressing 
that other in-service elements of a back disability which had 
continued since then.  

Hypertension

With regard to the claim of service connection for 
hypertension, on the entrance examination in 1958, the 
Veteran's blood pressure readings were 120/80, 120/76, and 
126/84.  

On a physical examination in July 1960, the blood pressure 
reading was 106/70.  On another physical examination in July 
1962, it was 116/72, and in August 1962, the reading was 
108/70.  A May 1968 reading was 110/80.

On an examination in September 1974, his blood pressure was 
122/90; in August 1979, 108/78; and on the retirement 
examination in January 1981, it was 112/80.  In February 
1982, blood pressure was 118/74.

A clinical notation in 1994 was to the effect that he had 
been found to have hypertension and a heart murmur in 1982.

Since service, available records show many blood pressure 
readings, some of which are elevated, some of which are not, 
and he has been diagnosed with hypertension for which he has 
long taken medications. Various ECG anomalies have been 
described, and he has been said to have some cardiac findings 
which are not entirely explained. 

Right hand disability

With regard to the claim for service connection for a hand 
disability, it is noted that on several early physical 
examinations, including one at the time of his entrance in 
1958 and another in 1960, the Veteran was noted to have a 
variety of scars including one on his right deltoid, but none 
on his hand.

A handwritten clinical notation is of record dated in August 
1961 while he was on the USS YOSEMITE which appears to 
reflect that he had a sore right hand.  On evaluation, he was 
said to have tenderness in the "calf" and about the 
"wound" with crusting and purulence on the surface and 
local temperature increased about the wound but no groin pain 
(he had also been seen several days earlier for a rash on the 
lower abdomen).  Hot soaks were to be used four times a day.

Thereafter, on an examination conducted at the time of 
release from his initial period of active duty in July 1962, 
he was also noted to have a linear, 1/4" x 1/2" scar on his 
right hand, the first time such a scar had been identified in 
service records.

A clinical notation in June 1963 when he was on the USS 
ALBANY referred to his having experienced a 2nd degree burn 
on his right forearm for which Bacitracin was given; the 
wound dressed and then redressed.

In December 1963, he again experienced a 2nd degree burn on 
his right forearm, for which he was given antibiotics; he had 
good healing,

In April 1964, he had an abrasion on the "left" forearm 
which was treated with antibiotics, bandaged, and dressed.

The Veteran has been examined and seen by private caregivers 
and VA for bilateral carpal tunnel syndrome, and has had 
surgery to correct the problems with modest success.  
Clinical records from 1999 show a history of right hand and 
wrist pain for two years, with radiation to his thumb.

While it has been noted that he is claiming service 
connection for a right hand disability, it is unclear what 
disability he is specifically claiming is the result of 
service, and he has not been afforded an examination to so 
determine.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Although it has been certified that 
additional stated records are 
unavailable, should the Veteran be able 
to acquire any of these, he should do 
so, and VA should assist as feasible.

3.  The Veteran should then be given VA 
examinations by specialists in 
orthopedic and  cardiovascular disorders 
who have not previously evaluated him, 
to determine the nature and extent of 
current back, right hand and 
hypertensive disabilities; their 
probable etiology and duration and all 
related factors.  The examinations 
should all include a review of the 
claims file, including anything obtained 
pursuant to this Remand.  The examiners 
should conduct all special studies 
deemed necessary to render a diagnosis, 
and a complete rationale for any opinion 
expressed should be provided.  Each 
examiner should provide responses to the 
following questions:

a.  What is the correct diagnosis 
of any and all back, right hand, 
and hypertensive disorders shown in 
service and after service?

b.  As to each disorder diagnosed, 
is it at least as likely as not 
(i.e., to at least a 50/50 degree 
of probability) that such currently 
diagnosed disorder (1) arose in or 
as a result of service, (2) pre-
existed service and was aggravated 
therein, or (3) is causally related 
to or aggravated by any of his 
already service-connected 
disabilities; or is such a 
relationship to service or to other 
service-connected disabiities 
unlikely (i.e., less than a 50-50 
probability)?  

c.  A specific opinon should be 
rendered as to the transitional 
vertebra which showed up on X-rays 
more than 13 years after entrance 
into service, i.e., did that spinal 
anomaly clearly and unmistakably 
exist before service, or did it 
develop during service?  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

e.  Note:  The term "aggravation" 
in the above context refers to a 
permanent worsening of the pre-
existing or underlying condition, 
as contrasted to temporary or 
intermittent flare- ups of symptoms 
which resolve with return to the 
baseline level of disability.

f.  If any question cannot be 
answered without resorting to pure 
speculation, the examiner must 
provide a complete explanation as 
to why such question cannot be 
answered.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection 
for all herein concerned disabilities on 
all potential bases.  If the decision 
remains adverse, provide him and his 
representative with an appropriate SSOC. 
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


